FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12, 17, and 19 are recognized as cancelled. Claims 13-16, 18, and 20-29 are pending, wherein claims 26-29 are new.
Response to Arguments
	In light of Applicant’s amendments dated 8/13/2021, all previous drawing 35 USC 112 rejections are withdrawn.
	Applicant’s arguments (see pages 9-12 sections 3-7 as filed on 8/13/2021) with respect to the rejection(s) of claim(s) 13-16, 18, and 20-24 under 35 U.S.C. 102(a)(1)/(a)(2) and 35 USC 103 utilizing Fink (US 2018/0209555) have been fully considered and are not persuasive.  Applicant submits that, “A valve plate connected eccentrically to the valve body” defines over the primary reference Fink because figures 1 and 5 of Fink clearly show concentric flapper valves and because the word “eccentric” does not appear in Fink. 
Regarding Fink not utilizing the word “eccentric”, when conducting a prior art rejection the prior art is not bound by the same lexicography as Applicant, however the prior art is generally bound by claim language that utilizes lexicography terms assigned special definitions in Applicant’s written description.
Regarding Fink not having a plate connected eccentrically to the valve body, Applicant defines (page 16 as labeled beginning on line 20) the term “eccentrically” as being, “In the context of the present invention eccentrically should be understood as follows: the central point of the valve plate 6, preferably determined by virtually excluding the elongated area 11, case in which the contour valve plate 6 defines a circle, said central point is25 positioned in a different location than the central point  of the valve body 5. Or, in case the check valve assembly 174 has a different shape, eccentrically should be understood as: the valve plate 6 is not received centrally within the valve body 5.”  Upon initial review, Applicant’s drawings do not depict the central point of the valve plate, thus to some degree it is unclear if the central point is determined at the interior of the valve plate or on the surface of the valve plate. However the distinction is relative unimportant because Applicant’s valve plate in the closed position lies at an angle such that it is skewed to the perpendicular of the flow line as generally seen in Applicants’ figure 6 which causes an eccentrically offset between the center point of the valve plate 6 and a center point of the valve body 5 
    PNG
    media_image1.png
    767
    1209
    media_image1.png
    Greyscale

when the assembly is in the closed position and when the assembly is in an open position the central point of valve plate 6 is even further removed from any central point 
All previous rejections are substantially maintained herein with the instant changes reflective of only the amended claim language. Applicant’s new claims are further addressed below.WO 2018/015866 PCT/IB2017/054301

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 20, 22, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink (US 2018/0209555).
Regarding Independent claim 13, Fink discloses (figures 1-13b) a check valve assembly configured (capability, Fink doesn’t explicitly disclose a compressor or vacuum pump but neither does Applicant’s claim language require it. Fink discloses a check valve to be positioned between two systems so it would appear to be capable of being installed as claimed if the compressor or pump were required) to be (infinitive verb) mounted at the interface between a compressor unit or a vacuum pump and an external network, for preventing (intended use) a fluid flow in the upstream direction, the check valve assembly comprising:
a valve body (36 in figure 6) comprising a through bore (seen as the bore housing pin 34) provided only along a top portion of a periphery of the valve body:
a valve plate (100) connected eccentrically (see response to arguments) to the valve body, said valve plate configured (capability) in a way such that the valve plate pivots between a first open position (not depicted) in which fluid is able to flow through said check valve assembly and a second closed position (figure 1 or 5) in which fluid cannot flow through said check valve assembly;
said valve body being adapted (capability, see preamble discussion) to be (infinitive verb) connected to a discharge port of the compressor unit or to an intake port of the vacuum pump through a first fluid conduit (see at least paragraph 0039, “to be connected to flow pipes);
attachable (capability) to the valve body, said second fluid conduit being adapted (capability) to be (infinitive verb) connected to the external network;
a shaft ( 34) and at least one bearing (120, two depicted in figure12) provided in the through bore of the valve plate; and
an orifice (not individually labeled, best seen in figure 6 immediately surrounding 34) provided through a lateral wall (not individually labeled) along a periphery of the top portion of the valve body,
wherein the valve plate comprises an elongated area (best seen in figure 13, generally indicated by the “2.36” dimension) having a hollow tube (not individually labeled in figure 13), 
wherein the shaft is slid through (best seen in figure 5 generally at 34) the orifice and completely inserted in the hollow tube of the valve plate and the through bore of the valve body for (intended use) rotatably mounting said valve plate in the valve body,
wherein said at least one bearing is positioned on said shaft and within said hollow tube,
wherein said valve body further comprises a seat (seen as the face of 44 that contacts plate 100) that receives said valve plate, said seat having a near seat portion (that portion of closest to 34) in the vicinity where said elongated area is mounted, and a 
Regarding Independent claim 26, Fink discloses (figures 1-13b) a check valve assembly comprising 
a valve body (36 in figure 6) comprising a through bore (seen as the bore housing pin 34) provided only along a top portion of a periphery of the valve body, 
a valve plate (100) mounted eccentrically (see response to arguments) in the valve body by a shaft (34) that extends through said bore, wherein each end of the shaft extends into the valve body, and two bearings (120, two depicted in figure12) on said shaft, wherein said check valve assembly is configured (capability, Fink doesn’t explicitly disclose a compressor or vacuum pump but neither does Applicant’s claim language require it. Fink discloses a check valve to be positioned between two systems so it would appear to be capable of being installed as claimed if the compressor or pump were required) to be (infinitive verb) mounted at interface between a compressor unit or a vacuum pump and an external network, for (intended use) preventing fluid flow in an upstream direction.
Regarding claims 14 and 15, Fink further discloses wherein the check valve assembly comprises two bearings (120, figure 12, two depicted) mounted within the hollow tube, spaced apart from one another and mounted at ends of the hollow tube.
Regarding claim 16, Fink further discloses wherein the valve body (36) comprises a recess (not individually labeled, seen as that area of 36 that provides for 
Regarding claims 20 and 27, Fink further discloses wherein the valve plate is adapted (capability) to be( Infinitive verb) received on said seat under an angle (best seen in figures 1 or 5) with respect to a vertical plane (not individually labeled/depicted), said angle being created due to the difference between the far seat portion and the near seat portion.
Regarding claim 22, Fink further discloses wherein the valve body further comprises a channel (best seen in figure 5 as the space occupied by 54) provided along an exterior surface for (intended use) locking said valve body within the first fluid conduit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim18 is rejected under 35 U.S.C. 103 as obvious over Fink (US 2018/0209555) in view of Prince (US 4427025).
Fink discloses all of claim 13.
Fink does not disclose wherein the check valve assembly further comprises a locking pin mounted through the valve body that secures the shaft into said valve body.
Prince teaches a substantially similar flapper valve having a shaft (96) that is secured into a valve body (12) via a locking pin (without further definition, seen as plug 112).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a pin/plug as taught by Prince to secure the shaft 34 of Fink within the bore (unlabeled, best seen in figure 6 housing shaft 34) for the motivation/purpose of preventing the shaft 34 of Fink from being inadvertently removed from the bore.
As best understood, claim(s) 21 and 28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Fink (US 2018/0209555) or, in the alternative, under 35 U.S.C. 103 as obvious over Fink (US 2018/0209555) in view of Poddar (US 2016/0153565).
Regarding claims 21 and 28, Fink discloses all of claims 20 and 26. 
Fink further suggests based upon the depicted angle of inclination of the seat in figures 1 and 5, that the angle is of at least 5 degrees. Since Applicant does not define in the claims how the angle is measured one can read Fink generally at the angle 
However, Fink does not explicitly disclose an angle that is of at least 5 degrees (claim 21) or is between 5 degrees and 10 degrees (claim 28).
Poddar teaches (best seen in figure 5) a pivoted flapper style check valve within a conduit that has an inclined seat generally at 110. Poddar further discloses in paragraph [0041] that, “…the angle of inclination of the inclined position of the flap ranges from about 5 degrees to 45 degrees.”
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize an angle of inclination greater than 5 degrees or an angle within the range of 5 degrees and 10 degrees as taught by Poddar for the inclination angle of Fink for the purpose of (Poddar, paragraph [0041]), “…to facilitate effective closing of the opening by the flap (105) …by the force of gravity”.
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as obvious over Fink (US 2018/0209555) in view of Pollacek et al. (US 5040002, herein after “Pollacek”).
Regarding claims 23 and 24, Fink discloses all of claim 13 above. Fink further inherently discloses a weight biased valve, wherein due to the angular offset between the near seat portion (generally near the lead line of 34) and far seat portion (generally near the lead line of 100) relative to the flow line (generally indicated at 22). The inclination to the flow line inherently creates a force vector biasing the valve plate to the closed position, and thus is weight biased closed as best seen in figures 1 and 5. Fink does not disclose a magnet mounted on the seat or a recess in the seat which is 
Pollacek teaches (see at least figure 5 and column 6 lines 35-54) an electrically actuated magnet (368) mounted in a recess (not individually labeled) in a seat (336) of a check valve assembly (figure 5) which is connected to an electrical circuit (generally indicated by leads 370), wherein the magnet is variably charged (lines 47-54) by the electrical circuit such that a check valve assembly is maintained in a closed position. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the electrically charged magnetic biasing means of Pollacek in lieu of or in addition to the weight biasing means of Fink to maintain the check valve of Fink in the closed position, for the purpose and motivation of providing a variable closed position biasing force which would act to remotely and variably control the opening parameters of the check valve of Fink.
Note. The claim language, “…wherein when the compressor unit or the vacuum pump is switched off…” has not been given significant patentable weight because the phrase relies upon features (compressor unit, vacuum pump) which are not required limitations as established by independent claim 13 and in lines 2-3 of claim 24, wherein the compressor unit and vacuum pump and even the closed position are only abstractly claimed as an idea, not in the required present tense for an apparatus, as indicated by the infinitive verb phrases.
If Applicant intends for the compressor unit, vacuum pump, and other limitations to be requirements of the invention and the prior art … then Applicant should reword/amend the capability, infinitive verb, and intended use phrases into language 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as obvious over Fink (US 2018/0209555) in view of Hose (US 3106220).
Fink discloses all of claim 13.
Fink further discloses a check valve (best seen in figure 1) configured to be connected to an upstream system (generally at 14) and a downstream system network/system (generally at 16). However, Fink does not explicitly discuss the upstream system being a compressor/pump (note that without further definition the two terms are just alternative language for providing pressure to a fluid). 
Hose discloses (see at least column 1 lines 25-38) a substantially similar weight biased check valve wherein the valve is configured to be connected to a compressor/pump on the upstream side (generally at 12) of the check valve to prevent 
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2018/0209555) in view of Poddar (US 2016/0153565), further in view of Pollacek et al. (US 5040002, herein after “Pollacek”).
Fink in view of Poddar discloses/teaches all of claim 28 above.
Fink further inherently discloses a weight biased valve, wherein due to the angular offset between the near seat portion (generally near the lead line of 34) and far seat portion (generally near the lead line of 100) relative to the flow line (generally indicated at 22). The inclination to the flow line inherently creates a force vector biasing the valve plate to the closed position, and thus is weight biased closed as best seen in figures 1 and 5. 
Neither Fink nor Poddar disclose or teach a magnet that is configured (capability) to be (infinitive verb) electrically charged whereby said magnet holds the check valve in a closed position.
Pollacek teaches (see at least figure 5 and column 6 lines 35-54) an electrically actuated magnet (368) mounted in a recess (not individually labeled) in a seat (336) of a check valve assembly (figure 5) which is connected to an electrical circuit (generally 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the electrically charged magnetic biasing means of Pollacek in lieu of or in addition to the weight biasing means of Fink to maintain the check valve of Fink in the closed position, for the purpose and motivation of providing a variable closed position biasing force which would act to remotely and variably control the opening parameters of the check valve of Fink.

Conclusion
An updated search was conducted but did not result in any new particularly pertinent references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753